Citation Nr: 0829141	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement for non-VA medical expenses from 
December 13, 2005, to December 14, 2005, at Legacy Salmon 
Creek Hospital in Portland, Oregon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. J.K.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2006 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Portland, Oregon.  A notice of disagreement was filed in May 
2006, a statement of the case was issued in May 2006, and a 
substantive appeal was received in June 2006.

The veteran testified at a video hearing before the Board in 
April 2008.  A transcript of this hearing is of record.  The 
Board notes that the testimony at this hearing did not 
address this specific issue on appeal, despite the fact that 
the veteran requested a hearing in connection with this 
appeal.  However, there is no possible prejudice to the 
veteran in light of the favorable outcome of this Board 
decision, providing a full grant of the benefits sought.

(The issues of entitlement to increased ratings for post-
traumatic stress disorder and entitlement to service 
connection for hypertension and hepatitis C are the subject 
of a separate decision.)


FINDING OF FACT

VA facilities were not feasibly available to provide the care 
received by the veteran at Legacy Salmon Creek Hospital from 
December 13, 2005, to December 14, 2005.




CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the treatment received by the 
veteran at a private facility from December 13, 2005, to 
December 14, 2005, have been met.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 3.102, 17.53, 17.1000-17.1008 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet.App. 112, 120 (2004).  The VCAA 
notice requirements apply to claims for reimbursement for 
unauthorized medical expenses.  Hobbs v. Nicholson, 19 
Vet.App. 511 (2005) (Remand Order of the Court finding that 
the Board erred by not discussing fully how VA had complied 
with the notice requirements in 5103(a) in denying the claim 
for reimbursement of unauthorized expenses).

Here, the AOJ provided the veteran with VCAA notice in a 
letter dated in May 2006.  That letter was deficient in 
several respects.  First, the AOJ did not explain what the 
evidence needed to show to establish entitlement to the 
benefits sought.  Second, the AOJ did not explain what 
information and evidence VA will seek to provide and what 
evidence the claimant is expected to provide.  Third, the 
notice was not provided prior to the initial adjudication of 
the claim.  Pelegrini, 18 Vet.App. at 120 (2004).

For reasons explained more fully below, the Board finds that 
the evidence supports a full grant of benefits sought on 
appeal.  In light of the full grant of benefits sought, any 
lack of notice or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and development would be an unnecessary waste of VA 
time and resources.  The Board, therefore, will proceed with 
a decision on the merits despite these errors.

Legal Criteria

The veteran is seeking reimbursement for medical expenses 
rendered at a non-VA facility.  A veteran may obtain 
reimbursement for such unauthorized expenses under either 38 
U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  Reimbursement 
pursuant to 38 U.S.C.A. § 1728 requires, among other things, 
either that the treatment have been related to a service-
connected disability or that the veteran be a participant in 
a rehabilitation program under 38 U.S.C.A. ch. 31.  See 38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The evidence does not 
show, and the veteran does not contend, that either of these 
conditions applies.  The Board, therefore, will consider the 
veteran's claim pursuant to 38 U.S.C.A. § 1725 only.

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility for those 
veterans who are active VA health-care participants (enrolled 
in the annual patient enrollment system and recipients of VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725; 38 C.F.R. § 17.1002.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 2000.

'Emergency treatment' under the statute is defined as medical 
care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility (the 
medical emergency lasts only until the veteran becomes 
stabilized).  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable is when a veteran is brought to a 
hospital in an ambulance and the ambulance personnel 
determines that the nearest available appropriate level of 
care is at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).

In order to obtain reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions, all of the criteria in § 1725 and its 
implementing regulations must be satisfied.  See C.F.R. 
§§ 17.100-17.1008.

Where there is an approximate balance of positive and 
negative evidence in regard to a material issue, VA must give 
the benefit of the doubt to the veteran.  38 U.S.C.A. 
§ 5107(b).

Analysis

The Portland VAMC's April 2006 administrative decision 
granted reimbursement of medical costs for the veteran's 
hospitalization at Legacy Salmon Creek Hospital from December 
9, 2005, through December 12, 2005.  According to all 
accounts of record, including Legacy Salmon Creek Hospital's 
May 2006 statement, the veteran's hospitalization at that 
facility was from December 9, 2005, to December 14, 2005.  As 
discussed in Legacy Salmon Creek Hospital's May 2006 
statement, the veteran was transferred to VA on December 14, 
2005.  Thus, the case features the veteran's claim of 
entitlement to medical reimbursement for medical expenses 
incurred during December 13th and December 14th of 2005 at 
Legacy Salmon Creek Hospital.

The Portland VAMC's April 2006 notice of its administrative 
decision cited only one reason for denying reimbursement for 
December 13th and December 14th 2005.  The April 2006 notice 
stated: "It has been determined that the emergency condition 
for which the veteran was admitted improved or stabilized to 
the point that the veteran could be safely transferred to a 
Veterans Administration Medical Center."

Preliminarily, the Board notes that it recognizes the 
Portland VAMC's grant of reimbursement of medical expenses 
for the first portion of the veteran's hospitalization at 
Legacy Salmon Creek Hospital to implicitly concede certain 
significant elements of entitlement to reimbursement in this 
case, and thus the Board will not revisit facts that are 
evidently not in dispute.  For instance, the Board observes 
that it does not appear that there is any dispute regarding 
the fact that the veteran's hospitalization was for a medical 
emergency as contemplated by 38 U.S.C.A. § 1725(f)(1).

Having found that the veteran had suffered a serious medical 
emergency, the Board next considers whether a VA facility was 
feasibly available.  The Board observes that medical 
reimbursement of the veteran's expenses for the first portion 
of his hospitalization at Legacy Salmon Creek Hospital has 
been granted by the Portland VAMC, which suggests 
acknowledgment by the Portland VAMC that a VA facility was 
not feasibly available at the time of the veteran's 
emergency.  The record, including the May 2006 statement from 
Legacy Salmon Creek Hospital, reflects that the veteran was 
awaiting a liver transplant at a VA domiciliary at the time 
of the medical emergency.  December 2005 and January 2006 VA 
hospitalization records, in the aftermath of the veteran's 
relevant treatment at Salmon Creek Hospital, confirm that the 
veteran was being evaluated for a liver transplant at 
Portland VAMC when, on December 9, 2005, he lost 
consciousness and began dry heaving.  The veteran was 
admitted to Legacy Salmon Creek Hospital with severe hepatic 
encephalopathy.  The veteran was transferred to the Portland 
VAMC on December 14th.  The veteran remained hospitalized at 
Portland VAMC until January 19, 2006 (although some records 
mistakenly reported discharge in December 2005, this is 
corrected in a January 2006 report.

The veteran and his sister have both submitted statements 
explaining that they were told that the Portland VAMC 
expressed that no beds were available at the time of the 
emergency on December 9, 2005.  The June 2006 substantive 
appeal submission describes that the veteran "went into a 
coma state from the ammonia fluid build up in his system from 
liver failure.  [His sister] called the paramedics.  They 
called VA.  They said they had no beds available and to call 
the hospitals nearest to the liver transplant facility."  
The statement further explains that "The only hospital that 
would take him was Salmon Creek."  The statement goes on to 
explain that the veteran was eventually transferred to the 
Portland VAMC when beds became available.

Significantly, Legacy Salmon Creek Hospital's May 2006 
statement substantially corroborates this account.  The May 
2006 statement explains that "Because the VA was on divert 
at the time of [the veteran's] medical emergency, it was not 
feasibly available to provide medical care. ... The VA remained 
on divert until [the veteran] was transferred to the VA on 
December 14, 2005."  Thus, the statements of Legacy Salmon 
Creek Hospital support a finding that the Portland VAMC was 
on 'divert,' preventing feasible transfer prior to December 
14th.  The statement of Legacy Salmon Creek Hospital suggests 
that the veteran was transferred to the VA facility at the 
first feasible time.

There is little evidence in the file pertaining to whether 
emergency care was available at the Portland VAMC that would 
otherwise corroborate the veteran's claim that the VAMC was 
on divert status during the time in controversy in this case.  
There are no records of contemporaneous correspondence 
between Legacy Salmon Creek Hospital and the Portland VAMC, 
nor is there any official Portland VAMC record documenting 
the timing of any instance of divert status on the days in 
controversy in this appeal.  These records would assist the 
Board in determining whether treatment at a VAMC was not 
feasibly available.

Despite the absence of this potentially relevant evidence, 
there is enough evidence to find that a VA facility was not 
feasibly available.  The record indicates that the veteran 
was in a VA domiciliary at the time of the medical emergency 
which resulted in the hospitalization at issue.  The fact 
that the veteran was taken for treatment at Legacy Salmon 
Creek Hospital, and the fact that the Portland VAMC 
subsequently approved reimbursement of medical expenses for 
the first several days of this hospitalization, suggests that 
the VAMC may have in fact been on divert status, as has been 
indicated by the testimony of Legacy Salmon Creek Hospital's 
May 2006 statement and the testimony of the veteran and his 
sister.

Significantly, the Portland VAMC has not made any explicit 
indication that they were not on divert or that they ceased 
to be on divert prior to the veteran's actual transfer to 
Portland VAMC.  As reiterated in the May 2006 statement of 
the case, the Portland VAMC only stated that the veteran 
"was determined to be stable for transfer on December 12, 
2005."  Thus, there is no clear evidence contradicting the 
credible indications of record from the veteran, his sister, 
and Legacy Salmon Creek Hospital regarding the feasible 
availability of transferring the veteran to a VA medical 
facility on the days in controversy.

The Board finds that the evidence fails to show the VAMC 
became feasibly available at any time during the days in 
controversy.  To the extent that it appears that the 
veteran's healthcare providers during those days felt the 
most appropriate course of treatment at that time was for the 
veteran to be treated at Legacy Salmon Creek Hospital, this 
too is a situation contemplated by 38 C.F.R. § 17.1002(c).  
The Board also notes that the VAMC has not cited the 
'feasibly available' requirement as a reason for denying 
reimbursement for the days in controversy.  The Board 
concludes that a VA facility was not feasibly available at 
any time when the veteran received emergency medical care on 
December 13th and December 14th of 2005.

Having found that a VA facility was not feasibly available at 
any time prior to his actual transfer to a VA facility, the 
Board observes that there is no relevance to the question of 
whether the veteran had earlier stabilized to a point 
otherwise permitting him to be safely transferred to a VA 
facility.

While the record does not clearly resolve the questions of 
the nature and duration of the Portland VAMC's alleged 
'divert' status, the Board nonetheless finds payment or 
reimbursement should be granted for the entire length of 
treatment.  It appears from the record that the healthcare 
providers at Legacy Salmon Creek Hospital knew the veteran 
had been diverted from VAMC, thus, they had reason to suspect 
he was eligible for VAMC healthcare.  The May 2006 statement 
of Legacy Salmon Creek Hospital clearly asserts that this 
medical institution had determined that the Portland VAMC was 
not available to accept transfer of the veteran until the 
veteran was, in fact, transferred to VA; the Board believes 
that this hospital's determination must be considered 
reasonably reliable in the face of no clear contradictory 
evidence.  Legacy Salmon Creek Hospital's May 2006 statement 
was submitted to the Portland VAMC in the course of this 
appeal, and the Portland VAMC has never made any explicit 
finding that, contrary to Legacy Salmon Creek Hospital's 
understanding, the VA facility was actually feasibly 
available to receive the veteran during the days in 
controversy.  Under the circumstances, the Board believes it 
is reasonable to believe that Legacy Salmon Creek Hospital 
transferred the veteran to the VA facility once it became 
feasibly available, consistent with the testimony in  Legacy 
Salmon Creek Hospital's May 2006 statement.

The Board is also mindful that it must resolve all doubts in 
the veteran's favor.  For these reasons, the Board finds that 
the requirements for reimbursement for the expenses incurred 
on December 13, 2005, to December 14, 2005, at Legacy Salmon 
Creek Hospital have been met.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


